DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8 and 13-17, directed to an isolated recombinant influenza virus comprising a neuraminidase  (NA) viral segment encoding NA monomer that  in the reply filed on May 02, 2022  is acknowledged.  The traversal is on the ground(s) that all claims are closed related .  This is not found persuasive because the method for making a recombinant influenza virus is so different from the other made by the method claims cited in group II, claims 18-20in, 
The requirement is still deemed proper and is therefore made FINAL.
 Claims 1-8 and 13-17 directed to an isolated recombinant influenza virus comprising a neuraminidase  (NA) viral segment encoding NA monomer are considered.
Claims 9-12 and 18-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The claim is an omnibus type claim. The citation of “such as”  fails to define if this citation is a limitation or not.
The term “derived” in claim 14 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 7 fails to further limit claim 1 that claim 1 depended on. Claim 1 is directed to a recombinant virus, but claim 7 cites the claim can be a portion of the virus . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is vague and indefinite in that the relative amino acid position to the N1 is not clearly defined, Please give a sequence identification relative to the position of position of 48 and 50 because there are different  N1 protein structures in many different influenza viruses as taught by de Silva  et al. (JBC, 2013, Vol. 288, No. 1, pages 644-653). They teach  that the N1 stalk lengths varied from 28–48 residues in human strains and 23–48 residues in avian strains with obvious host and HA subtype specific properties (See the first paragraph of Results). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 , 7-8,  13 and 15-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. Molecular Therapy 2014, Vol. 22, Issue 7, pp. 1364-1374). 
Kim et al. teach a split influenzas virus vaccine derived from the 2009 pandemic strain of A/California/07/2009 (H1N1) virus and a recombinant reasortant influenza virus A/Vietnam/1203/2004 named rgH5N1, wherein the HA and NA were derived from A/Vietnam/1203/2004 and the backbone genes from A/PR/8/34 virus. The recombinant reasonant was propagated in a 10-day-old eggs, harvested, purified and inactivated with formalin. The recombinant influenza virus inherently comprises a neuraminidase (NA) viral segment encoded by a NA monomer that also inherently forms virions having established NA tetramers as evidenced by Friers et al. (Phil. Trans. R. Soc. Lond. B (2001). Vol. 356, pp. 1961-1963). Friers et al. teach that the second immunodominant glycoprotein on the influenza virus surface is the tetrameric neuraminidase. The recombinantly expressed NA is a mixture of tetrameric, dimeric and small amount of monomeric molecules )pages 1961-1962).  Therefore, the cited reference anticipates claims 1, 7, 13, 15, 16, 17 explicitly as well as impolitely. 
Claim(s) 1, 7-8 and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miyaki et al. (Vaccine, 2010, Vol. 28, Issue 13, pages 2505-2509). 
Miyaki et al. teach an influenza H5N1 vaccines produced in a pilot-scale biosafety level 3 laboratory using the A/Vietnam/1194/2004 (NIBRG-14) reference virus, provided by the National Institute for Biological Standards and Controls (NIBSC, UK). NIBRG-14 is a reassortant virus produced by reverse genetics containing the internal genes of A/PR/8/34, and hemagglutinin (HA) and neuraminidase (NA) genes from A/Vietnam/1194/04 virus and modified by replacing the polybasic amino acids at the cleavage site to render the virus avirulent.  H3N2 (A/Panama/2007/99) virus is a seasonal influenza vaccine strain. 
For the split virion and whole virus vaccines, the harvested allantoic fluid rich in recombinant influenza viruses was clarified, purified by sucrose gradient zonal centrifugations, disrupted using Triton X-100 and inactivated with formaldehyde. Influenza vaccines were resuspended in phosphate buffered saline (PBS), formulated with adjuvant selected from AL hydrogel (Al(OH)3—Brenntag Biosector, Denmark) and/or  MPLA were used as adjuvants from bacterial component. MPLA was produced using LPS from previously detoxified whole cell pertussis vaccine, followed by organic extraction and hydrolysis. Different influent vaccines are used for vaccinating subjects (See sections of Materials and Methods, Results and Discussion).
Therefore the cited reference anticipates claims 1 , 7 and 13-17.
Claim(s) 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by de Silva (JBC, 2013, Vol. 288, No. 1, pages 644-653). 
de Silva et al. teach a method for making recombinant  influenza comprising a modified neuraminidase (NA) at its stalk region, particularly at the amino acid residue of cysteine at the position in between the amino acid residues  between the position 48 to 50 of the N1 and tested the immunogenicity of the vaccine with stalk region including a deletions in more than one positions near the N-terminal as well as at the C terminal as well as the cysteine position modification (Please see the EXPERIMENTAL PROCEDUES at paragraph “Plasmids and Constructs” and RESULTS).  Therefore, the cited reference anticipates claims 1-7. 
Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Broecker et al. 
Broecker et al. teach a method for making an influenza virus vaccine, wherein the recombinant influenza virus made comprises stalk region modification in Neutraminidase that produces more stable immunogenicity and enhanced immune response (See the section of Discussion and Materials and Methods). Therefore the cited reference anticipates claims 1-3 and 6-8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over de Silva (JBC, 2013, Vol. 288, No. 1, pages 644-653) as applied to claims 1-7 above, and further in view of Miyaki et al. (Vaccine, 2010, Vol. 28, Issue 13, pages 2505-2509) for claims 13-17.
de Silva et al. teach a method for making recombinant  influenza comprising a modified neuraminidase (NA) at its stalk region, particularly at the amino acid residue of cysteine at the position in between the amino acid residues  between the position 48 to 50 of the N1 and tested the immunogenicity of the vaccine with stalk region including a deletions in more than one positions near the N-terminal as well as at the C terminal as well as the cysteine position modification (Please see the EXPERIMENTAL PROCEDUES at paragraph “Plasmids and Constructs” and RESULTS).  However, de Silva et al. do not teach formulating the influenza virus vaccine with an adjuvant . 
Miyaki et al. teach an influenza H5N1 vaccines produced in a pilot-scale biosafety level 3 laboratory using the A/Vietnam/1194/2004 (NIBRG-14) reference virus, provided by the National Institute for Biological Standards and Controls (NIBSC, UK). NIBRG-14 is a reassortant virus produced by reverse genetics containing the internal genes of A/PR/8/34, and hemagglutinin (HA) and neuraminidase (NA) genes from A/Vietnam/1194/04 virus and modified by replacing the polybasic amino acids at the cleavage site to render the virus avirulent.  H3N2 (A/Panama/2007/99) virus is a seasonal influenza vaccine strain. 
For the split virion and whole virus vaccines, the harvested allantoid fluid rich in recombinant influenza viruses was clarified, purified by sucrose gradient zonal centrifugations, disrupted using Triton X-100 and inactivated with formaldehyde. Influenza vaccines were resuspended in phosphate buffered saline (PBS), formulated with adjuvant selected from AL hydrogel (Al(OH)3—Brenntag Biosector, Denmark) and/or  MPLA were used as adjuvants from bacterial component. MPLA was produced using LPS from previously detoxified whole cell pertussis vaccine, followed by organic extraction and hydrolysis. Different influent vaccines are used for vaccinating subjects (See sections of Materials and Methods, Results and Discussion).
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motivated to combine the teachings from de Silva et al. and Miyaki et al. to making an influenza virus vaccine with NA stalk region mutation as disclosed by De-Silva et al. and adding an adjuvant taught by Miyaki et al. with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648